Exhibit 10.2


NON-COMPETITION AND NON-SOLICITATION AGREEMENT
 
This Agreement is made between Kenexa Corporation, a Pennsylvania corporation
(the “Company”), and Paul R. Daoust (the “Executive”) this 31st day of August,
2010.
 
WHEREAS, the Executive and Salary.com, Inc. (the “Employer”) are parties to an
Employment Agreement, dated as of April 12, 2010 (the “Employment Agreement”)
pursuant to which the Executive is entitled to certain payments and benefits if,
in conjunction with a “Change in Control” (as defined in the Employment
Agreement), the Executive’s employment is terminated under certain circumstances
as set forth in Section 6(a) of the Employment Agreement;
 
WHEREAS, the Company and the Employer are contemporaneously entering into an
Agreement and Plan of Merger (the “Merger Agreement”) which, upon consummation
of the transactions contemplated therein, will result in a Change in Control of
the Employer within the meaning of Section 6(a) of the Employment Agreement;
 
WHEREAS, it is the intention of the Company that Executive’s employment with the
Employer will terminate effective upon said Change in Control; and
 
WHEREAS, the Company would not otherwise enter into the Merger Agreement if the
Executive did execute this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Executive and the Company agree as follows:
 
1. Effective Date.  This Agreement is entered into as of the date first written
above but shall become effective only upon the closing of the acquisition of a
majority of the outstanding common stock of the Employer by the Company or any
subsidiary of the Company (the “Effective Date”). In the event that the Merger
Agreement terminates prior to the Effective Date, this Agreement shall also
thereupon terminate and shall have no further force and effect.
 
2. Termination of Executive’s Employment.  As of the Effective Date, the
Executive will resign as Interim Chief Executive Officer and director of the
Employer and will also resign as an employee of Employer.  The Company agrees
that such resignation will be treated for all purposes as a termination of the
Executive’s employment by the Company or its successor without “Cause” for
purposes of Section 6(a) of the Employment and that the Executive shall
thereupon be entitled to receive the payments and benefits provided in said
Section 6(a) . The Company will cause the Employer promptly to perform all of
its obligations to the Executive following the Effective Date pursuant to the
Employment Agreement.
 

3. Non-Competition and Non-Solicitation.  In consideration of the Company’s
agreement to enter into the Merger Agreement and the payment described in
Section 1 hereof, the Executive agrees that:
 
(a) For a period of four years following the Effective Date (the “Restricted
Period”), the Executive will not engage, as an employee, officer or any other
operational capacity, in any business or enterprise that is engaged in the
business segments in which the Employer is engaged at the Effective Date.
 
(b) During the Restricted Period, the Executive will not, directly or
indirectly, either alone or in association with others, solicit, divert or take
away, or attempt to divert or take away, the business or patronage of any of the
clients, customers, or business partners of the Employer which were served by
the Employer during the 12-month period prior to the Effective Date.
 
(c) During the twelve (12) month period following the Effective Date, the
Executive will not, either alone or in association with others solicit, induce
or attempt to, induce, any executive officer of the Employer as of the Effective
Date to terminate his or her employment with the Employer.
 
(d) The foregoing restrictions shall not prevent the Executive from serving as a
director of , or a consultant to, a business or enterprise described in
paragraph (a) above provided that the Executive does not serve in an operational
capacity.
 
4. Indemnification.  The Executive hereby agrees to indemnify and hold harmless
the Company, the Employer and each of their predecessors, successors, parents,
subsidiaries, affiliates and assigns, together with each and every of their
present, past and future officers, managers, directors, shareholders, members,
general partners, limited partners, employees and agents and the heirs and
executors of same from any ordinary income, excise and/or employment taxes
(including any applicable interest and penalties), and any other amounts that
are imposed upon the Executive or should have been imposed upon or withheld from
the Executive under the Internal Revenue Code of 1986, as amended, in connection
with any payment or benefits provided to or for the benefit of the Executive
pursuant to the Employment Agreement and any other payments or benefits provided
to the Executive in connection with the transactions contemplated by the Merger
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5. Miscellaneous.
 
(a) Equitable Remedies.  The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose.  The Executive
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement.
 
(b) Disclosure of this Agreement.  The Executive hereby authorizes the Company
to notify others, including but not limited to any of the Executive’s future
employers or prospective business associates, of the terms and existence of this
Agreement and the Executive’s continuing obligations to the Company hereunder.
 
(c) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him or her.
 
(d) Interpretation.  If any restriction set forth in Section 3 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
 
(e) Severability.  In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
(f) Waivers.  No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
 
(g) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof).  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Executive each consents to the
jurisdiction of such a court.
 
(h) Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, between the Executive and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Executive and the Company.
 
(i) Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
(j) Third-Party Beneficiary. The Employer shall be considered a third-party
beneficiary for all purposes of this Agreement, including, without limitation,
for purposes of Section 4 hereof.
 
[signature page follows]
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
 

 
KENEXA CORPORATION
Date: August 31, 2010
By:/s/ Nooruddin S. Karsan
            Nooruddin S. Karsan, its  Chief Executive Officer
   
Date: August 31, 2010
/s/ Paul R. Daoust
Paul R. Daoust


 
 

--------------------------------------------------------------------------------

 
